DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant's arguments filed 6/21/2021 for independent claims 31 and 37 have been fully considered but they are not persuasive. 

In response to applicant’s arguments with regard to the independent claim 31 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… fusing nodes of the data dependency graph such that nested conditions are fused at each level of nesting …” because Radhika teaches away from the above claimed features as Radhika’s “… nested conditionals, the formation of fused nodes is done for the outermost conditional block. The number of operations for the inner nests is typically small and hence is acceptable to be handled by partial predication (Han, et al., 2013) (preferred over full predication to alleviate the tight restrictions on mapping) …” (paragraph 0074); applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, Radhika does teach/suggest the above claimed features as Radhika teach/suggest fusing at each of 
As applicant appears to be applying the above arguments for independent claim 31 towards independent claims independent claim 37, the examiner will also apply the above response for independent claim 31 towards independent claims independent claim 37.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rangan et al. (US Pub.: 2009/0288063) in view of Radhika et al. (US Pub.: 2016/0246602) and Wang (US Pub.: 2016/0124671).

As per claim 21, Rangan teaches/suggests a processing architecture comprising: a processing element array comprising a plurality of processing elements (e.g. Fig. 1, ref. 10A-10D); instruction memory circuitry (e.g. associated with system memory) coupled to each of the plurality of processing elements in the processing element array (e.g. associated with system memory 14 being coupled to each of the processors 10A-10D in Fig. 1) and configured to: store a set of instructions, the set of instructions comprising a plurality of instructions; and during each one of a plurality of processing cycles, provide an instruction from the set of instructions to each of the plurality of processing elements based on instruction fetch signals (e.g. associated with instructions being fetched by instruction fetch unit for processing by the processors 10A-10D in Fig. 1); and an instruction fetch unit (e.g. Fig. 2, ref. 22) coupled to the processing element array and the instruction memory circuitry, wherein the instruction fetch unit comprises: a conditional lookaside buffer configured to store an instruction skip value associated with one of the plurality of instructions (e.g. equate membership field bit); and fetch signal generator circuitry configured to: provide the instruction fetch signals based at least in part on an associated instruction skip value from the conditional lookaside buffer (e.g. equate to instructions being issued based at least in part on the membership field bit) (Fig. 1-3; [0017]-[0020]; [0023]; and [0025]-[0026]).
Rangan does not teach a coarse-grained reconfigurable array comprising:

receiving from the instruction buffer for operating with one of the plurality of nested conditional instructions; 
receive a result of the one of the plurality of nested conditional instructions evaluated by one of the plurality of processing elements; and 
provide based at least in part on the result of the one of the plurality of nested conditional instructions.
Radhika teaches/suggests a coarse-grained reconfigurable array comprising: instructions comprising a loop with a plurality of nested conditional instructions (e.g. associated with loop kernels having if-then-else structures); operating with one of the plurality of nested conditional instructions; receive a result of the one of the plurality of nested conditional instructions evaluated by one of the plurality of processing elements (e.g. equate to branch outcome that is communicated to IFU); and provide based at least in part on the result of the one of the plurality of nested conditional instructions (e.g. associated with communicating computed branch result to the IFU to start fetching instructions from the correct path) (Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0052]-[0056]; [0070]; [0073]-[0075]; and [0085]-[0089]).
Wang teaches/suggests a system comprising: store in an instruction buffer (e.g. Fig. 10, ref. 1020); and receiving from the instruction buffer for operating accordingly (e.g. associated with instruction fetch unit 820 receiving from instruction buffer 1020 in Figure 10) (Fig. 10; [0022]-[0056]; and [0076]-[0077]). 
Radhika’s CGRA and Wang’s instruction buffering into Rangan’s processing architecture for the benefit of implementing a programmable architecture with high performance at low power consumption (Radhika, [0005]), improving performance by better utilizing processing elements (Radhika, [0056]) and reduce power consumption (Wang, [0003]) to obtain the invention as specified in claim 21.

As per claim 22, Rangan, Radhika and Wang teach/suggest all the claimed features of claim 21 above, where Rangan and Radhika further teach/suggest the coarse-grained reconfigurable array comprising wherein the fetch signal generator circuitry is further configured to provide the instruction fetch signals such that only instructions associated with a correct branch of the one of the plurality of nested conditional instructions are provided to the plurality of processing elements (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]).

As per claim 23, Rangan, Radhika and Wang teach/suggest all the claimed features of claim 22 above, where Rangan and Radhika further teach/suggest the coarse-grained reconfigurable array comprising wherein the instruction fetch signals cause the instruction memory circuitry to skip a number of instructions in the instruction memory circuitry based on the instruction skip value, such that these instructions are Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]).

As per claim 24, Rangan, Radhika and Wang teach/suggest all the claimed features of claim 22 above, where Rangan and Radhika further teach/suggest the coarse-grained reconfigurable array comprising wherein the instruction fetch signals cause the instruction memory circuitry to iteratively skip a number of instructions in the instruction memory circuitry based on instruction skip values for nesting levels of the plurality of nested conditional instructions, such that only instructions associated with each correct nested branch of the plurality of nested conditional instructions are provided to the plurality of processing elements (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]).

As per claim 25, Rangan, Radhika and Wang teach/suggest all the claimed features of claim 21 above, where Rangan, Radhika and Wang further teach/suggest the coarse-grained reconfigurable array comprising wherein the instruction memory circuitry comprises: the instruction buffer configured to provide the instruction from the set of instructions to each of the plurality of processing elements; and an instruction memory configured to store additional instructions and provide the set of instructions to the instruction buffer based on the instruction fetch signals (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; Wang, Fig. 10; [0022]-[0056]; [0076]-[0077]).

As per claim 26, Rangan, Radhika and Wang teach/suggest all the claimed features of claim 25 above, where Rangan, Radhika and Wang further teach/suggest the coarse-grained reconfigurable array comprising wherein when the one of the plurality of nested conditional instructions is loaded into the instruction buffer, the instruction skip value is loaded into the conditional lookaside buffer (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]; and Wang, Fig. 10; [0022]-[0056]; [0076]-[0077]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features for the proper processing of the selected instructions.

As per claim 27, Rangan, Radhika and Wang teach/suggest all the claimed features of claim 26 above, where Rangan, Radhika and Wang further teach/suggest the coarse-grained reconfigurable array comprising wherein the instruction buffer is configured to provide the instruction skip value to the conditional lookaside buffer when the one of the plurality of nested conditional instructions is provided from the instruction memory to the instruction buffer (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]; and Wang, Fig. 10; [0022]-[0056]; [0076]-[0077]), wherein it would have been obvious to one of ordinary skilled in the art 

As per claim 28, Rangan, Radhika and Wang teach/suggest all the claimed features of claim 26 above, where Rangan, Radhika and Wang further teach/suggest the coarse-grained reconfigurable array comprising wherein when the one of the plurality of nested conditional instructions is loaded into the instruction buffer, the instruction skip value is loaded into the conditional lookaside buffer along with the one of the plurality of nested conditional instructions or a reference to the one of the plurality of nested conditional instructions (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]; and Wang, Fig. 10; [0022]-[0056]; [0076]-[0077]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features for the proper processing of the selected instructions.

As per claim 29, Rangan, Radhika and Wang teach/suggest all the claimed features of claim 25 above, where Rangan, Radhika and Wang further teach/suggest the coarse-grained reconfigurable array comprising wherein the instruction fetch signals cause the instruction memory circuitry to skip a number of instructions in the instruction buffer based on the instruction skip value, such that these instructions are not provided to the plurality of processing elements (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; Wang, Fig. 10; [0022]-[0056]; [0076]-[0077]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features for the proper processing of the selected instructions.

As per claim 30, Rangan, Radhika and Wang teach/suggest all the claimed features of claim 29 above, where Rangan, Radhika and Wang further teach/suggest the coarse-grained reconfigurable array comprising wherein the instruction fetch signals cause the instruction memory circuitry to iteratively skip a number of instructions in the instruction buffer based on instruction skip values for nesting levels of the plurality of nested conditional instructions, such that these instructions are not provided to the plurality of processing elements (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]; and Wang, Fig. 10; [0022]-[0056]; [0076]-[0077], wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features for the proper processing of the selected instructions.

Claims 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Rangan et al. (US Pub.: 2009/0288063) in view of Radhika et al. (US Pub.: 2016/0246602).

Rangan teaches/suggests a method comprising: having a set of instructions such that an instruction fetch unit of a processing module executes only instructions from a correct path (Fig. 1-3; [0017]-[0020]; [0023]; and [0025]-[0026]).
Rangan does not teach the method comprising:
receiving input code comprising a loop with a plurality of nested conditions;
generating a data dependency graph from the input code;
fusing nodes of the data dependency graph such that nested conditions are fused at each level of nesting;
mapping nodes of the data dependency graph onto a coarse-grained reconfigurable array (CGRA); and
generating from the data dependency graph such that the CGRA executes instructions of each of the plurality of nested conditions.
Radhika teaches/suggests a coarse-grained reconfigurable array comprising: receiving input code comprising a loop with a plurality of nested conditions (e.g. associated code of loop kernels having if-then-else structures); generating a data dependency graph from the input code (e.g. associated with Fig. 8A); fusing nodes of the data dependency graph such that nested conditions are fused at each level of nesting (e.g. associated with Fig. 8B); mapping nodes of the data dependency graph onto a coarse-grained reconfigurable array (CGRA) (e.g. associated with mapping operations to processing elements on the CGRA); and generating from the data dependency graph such that the CGRA executes instructions of each of the plurality of nested conditions ([0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; and [0085]-[0089]).
Radhika’s CGRA into Rangan’s processing architecture for the benefit of implementing a programmable architecture with high performance at low power consumption (Radhika, [0005]) and improving performance by better utilizing processing elements (Radhika, [0056]) to obtain the invention as specified in claim 31.

As per claim 32, Rangan and Radhika teach/suggest all the claimed features of claim 31 above, where Rangan and Radhika further teach/suggest the method comprising wherein generating the set of instructions comprises, for fused nodes of the data dependency graph, laying instructions out in memory such that fused instructions are provided to a same processing element if executed (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-5C; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]).

As per claim 33, Rangan and Radhika teach/suggest all the claimed features of claim 31 above, where Rangan and Radhika further teach/suggest the method comprising wherein fusing the nodes of the data dependency graph comprises: finding a depth of each nested condition in the loop; and iteratively fusing nodes of the plurality of nested conditions from an innermost nested condition outward (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-

As per claim 34, Rangan and Radhika teach/suggest all the claimed features of claim 33 above, where Rangan and Radhika further teach/suggest the method comprising wherein fusing nodes of the data dependency graph further comprises making conditional branches of each of the plurality of nested conditions symmetrical (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-5C; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]).

As per claim 35, Rangan and Radhika teach/suggest all the claimed features of claim 34 above, where Rangan and Radhika further teach/suggest the method comprising wherein conditional branches of a condition are symmetrical when there is an equal number of nodes in an if branch and an else branch (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-5C; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]).

As per claim 36, Rangan and Radhika teach/suggest all the claimed features of claim 34 above, where Rangan and Radhika further teach/suggest the method comprising wherein making the conditional branches of each of the plurality of nested Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-5C; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]).

As per claim 37, claim 37 is rejected in accordance to the same rational and reasoning as the above rejection of claim 31, where Rangan and Radhika further teach/suggest an apparatus comprising: processing circuitry; and a memory storing instructions, which, when executed by the processing circuitry cause the apparatus to operate accordingly (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]).

As per claims 38-40, claims 38-40 is rejected in accordance to the same rational and reasoning as the above rejection of claims 33-34 and 36. 
II. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        July 07, 2021